Citation Nr: 0334411	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from September 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A November 2001 rating decision denied the appellant's claim, 
including other claims of entitlement to service connection 
for tinnitus, bilateral hearing loss, and asbestosis.  The 
appellant submitted a November 2001 notice of disagreement 
with the decision, which specifically addressed all his 
claims but asbestosis.  A February 2002 rating decision 
granted service connection for bilateral sensorineural 
hearing loss, with a noncompensable evaluation, and tinnitus, 
and awarded the maximum schedular evaluation of 10 percent.  
The statement of the case (SOC) listed only flat feet as the 
issue.  The appellant's substantive appeal does not reflect 
any disagreement with or objection to flat feet as the sole 
issue, and the appellant's representative's informal hearing 
presentation lists flat feet as the sole issue on appeal.  
Therefore, the Board will only address this single claim.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002), redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as a duty to notify the claimant 
what information and evidence, if any, he is to provide, what 
evidence VA will attempt to obtain, and for the claimant to 
submit any information or evidence in his or her possession.  
The VCAA also requires VA to assist the claimant with 
obtaining the evidence necessary to substantiate the claim.  
VA implemented the VCAA in 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003).

The RO provided the appellant a generic June 2001 duty to 
assist letter, which informed the appellant of the evidence 
VA would request on his behalf and asked that he send any 
information or evidence in his possession he desired 
considered in support of his claim.  The June 2001 letter did 
not, however, notify the appellant of the specific evidence 
required to substantiate his claim, nor did the letter notify 
the veteran what portion of that required evidence he must 
personally submit, and what part VA will secure on his 
behalf.  Thus, the notice provided by the June 2001 letter is 
inadequate.  38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the June 2001 
letter informed the appellant that he had 60 days to submit 
any information or evidence he desired considered in support 
of his claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (2003) as inconsistent with 38 U.S.C.A. § 
5103(b)(1) (West 2002).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.

Although the response time in the June 2001 letter is 60 
days, any time less than the statutory one-year period is 
vitiated by the PVA decision.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

The Board notes that the claim file contains service medical 
records, which reflect no entries as concerns the appellant's 
feet, other than that they were rated as normal at his 
induction and separation physical examinations.  The 
appellant insists that, during his service, he was provided 
special boots and placed on light duty as a result of 
problems with his feet.  He also states that he was refused 
reenlistment because of his flat feet.  If in fact the 
appellant was placed on light duty, it should have been 
documented, perhaps in morning reports.

Accordingly, the case is REMANDED for the following:

1.  The RO shall ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the decisions in 
Quartuccio, PVA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, (West 2002); and any other 
applicable legal precedent.

2.  The RO shall inquire of the National 
Personnel Records Center if there are any 
personnel records related to the 
appellant extant, specifically to include 
any morning reports or similar reports 
used by the U.S. Navy.

3.  After all of the above development is 
complete, review all of the evidence 
obtained since the SOC in light of the 
other evidence of record.  To the extent 
that the benefit sought on appeal remains 
denied, issue the appellant and his 
representative a supplemental SOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

